Citation Nr: 9932455	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-01 933 A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
22, 1998 decision of the Board of Veterans' Appeals, which 
granted an effective date of May 23, 1967 for a grant of 
service connection for anxiety reaction.


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1950 to 
September 1952 and from November 1952 to March 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in a January 22, 1998, Board decision.

The Board notes that a motion for reconsideration of January 
31, 1998, Board decision was denied in April 1998.


FINDINGS OF FACT

1.  An effective date of May 23, 1967 for the grant of 
service connection for anxiety reaction, rated as 50 percent, 
was granted by the Board in a January 22, 1998 decision.

2.  The appellant has alleged that his award of service 
connection should be retroactive to the date he separated 
from service in March 1954.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the January 22, 1998, Board decision in failing to grant an 
effective date of March 1954 for service connection for his 
anxiety reaction fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1998 statement, the appellant alleged clear and 
unmistakable error in the January 1998 Board decision under 
38 U.S.C.A. § 7111 (1999).  In an April 1999 statement, the 
appellant maintained that the effective date of his award for 
service connection for anxiety reaction should be in 1954 
when he left active service, as he had had a nervous 
breakdown during service.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  38 
U.S.C.A. § 7111 (West 1999).  Motions for review of prior 
Board decisions on the grounds of clear and unmistakable 
error are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 
Section 20.1404(b) (1999), the motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. §§ 20.1409 (1999).

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403.

The Board notes that the January 1998 Board decision 
considered whether an effective date earlier than May 23, 
1967, including the date of the veteran's separation from 
service, could be granted.  However, the Board observed that 
the veteran did not file a claim for a mental disorder in 
1954.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
January 22, 1998, Board decision.  His allegation that his 
award of service connection for anxiety reaction should be 
retroactive to his separation from service in March 1954, 
because he had a nervous breakdown during service is not a 
specific contention of error of fact or law in the January 
1998 decision, as this information was before the Board at 
that time.  It appears that the appellant may be making an 
allegation as to how the facts were weighed in the Board 
decision, which cannot form the basis of a clear and 
unmistakable error claim.  See 38 C.F.R. § 20.1403(d)(3) 
(1999) (a disagreement as to how the facts were weighed or 
evaluated is an example of a situation which is not clear and 
unmistakable error in a Board decision).  

Therefore, the Board finds that the appellant has not set 
forth any bases for findings of error or any indication as to 
why the results of the January 22, 1998, Board decision would 
have been different but for the alleged errors.  Accordingly, 
in the absence of allegations that set forth clearly and 
specifically alleged clear and unmistakable errors of fact or 
law in the Board decision, the legal or factual bases for 
such allegations, and why the results would have been 
manifestly different but for the alleged error, the 
appellant's motion for revision of the January 22, 1998, 
Board decision is denied.  See 38 C.F.R. § 20.1404(b).    

Stated differently, there was no legal merit to the claim 
when it was advanced to the Board in 1998 and there is no 
legal merit to the current allegation of clear and 
unmistakable error.  



ORDER

The motion for revision of the January 22, 1998, Board 
decision on the grounds of clear and unmistakable error as to 
an effective date prior to May 23, 1967 for the grant of 
service connection for anxiety reaction is denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


